Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiffs charge that defendant and Goelet Leasing Company have conspired to defeat the plaintiffs’ claim. They are, therefore, entitled to a trial of the question as against both parties. (Pease & Elliman, Inc., v. Gladwin Realty Co., Inc., 216 App. Div. 421.) Rich, Kapper and Seeger, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote to affirm upon the ground that between the Goelet Leasing Company and the other parties to the action there was no relationship which required that the Goelet Leasing Company be made a party.